Me. Justice Bakeb delivered the opinion of the court. The. power to vacate streets and alleys is given to the city council of cities by paragraph 7 of article V of the Cities and Villages Act. The ordinance does not by its terms vacate a plat, but vacates portions of a street and alleys, and no deed of vacation by the lot owners was required. It is not contended that the ordinance was not adopted in the manner prescribed by chapter 145, R. S. Whether the motives which influenced the city council in adopting the ordinance in question are proper, cannot be judicially inquired into. People ex rel. Friend v. Wieboldt, 233 Ill. 572. It is to be presumed in favor of the validity of the ordinance that there was a public necessity for the action of the city council, and this presumption is not negatived or overcome by the language of the ordinance or by any fact stated in the bill. The allegations of the bill as to the object and purpose of the ordinance are but conclusions of the pleader and therefore are not admitted by the demurrer. If the title to the portions of the vacated street and alleys vested in the owners of the abutting property, it so vested by operation of law. It appears from the plat, which is a part of the bill, that the alleys, portions of which were vacated by the ordinance, run to Kedzie avenue on the west and are connected immediately west of the portions so vacated by a north and south alley, so that from the rear end of each lot abutting on the unvacated portions of said alleys there is an alley sixteen feet wide leading to Kedzie avenue. The relator Greer and the other owners of said lots were not deprived of the use of an alley in rear of their lots, or of access to and from the public streets of the city, and this court cannot say, as a matter of law, that the inconvenience to which they are put by the changes made by the ordinance is such a clear abuse of the discretion vested in the city council as to justify this court in holding the ordinance void. People v. Wieboldt, supra. The statute gave ‘to the council the power to vacate the street and alley and the ordinance provides that certain specified portions thereof “be and the same are hereby vacated”. Then follows the provision that if any portion of the street or alley so vacated sba.11 at any time thereafter be used for any other than religious or educational purposes, the ordinance shall be void, and the proviso reserving to the city of Chicago the right to maintain water pipes and sewers in said street and alleys. We think that the ordinance was operative as a vacation of the portions of the street and alley which by its terms were vacated, and that the proviso that in a certain contingency the ordinance should be void and the. attempted reservation of a right in the city to maintain a sewer and water pipes in the vacated portions of said street and alleys were unauthorized by law and invalid. Cooper v. Detroit, 42 Mich. 584; Wirt v. McEnery, 21 Fed. 233; Cheshire Turnpike v. Stevens, 10 N. H. 133. The amended bill of complaint does not, in our opinion, state facts entitling the complainant to the relief sought by the bill, and the Circuit Court did not err in sustaining the demurrer and dismissing the bill for want of equity, and the decree will be affirmed. Affirmed.